DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Action
Receipt of Remarks filed on 10/29/2021 is acknowledged.  Claims 1-2, 6-8 and 11-19 are pending in this application.  Claims 3-5 and 9-10 have been cancelled.  New claims 16-19 are added.  Claims 1-2, 6-8, 11-12 and 15 have been amended.

Status of Claims
Accordingly, claims 1-2, 6-8 and 16-19 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 11-15 directed to non-elected invention is withdrawn.

Priority
The present application is a 371 of PCT/JP2017/027174 filed on 07/27/2017, and the PCT/JP2017/027174 claims foreign priority based on an application filed in Japan 2016-162520 filed on 08/23/2016.
Withdrawn of Objection/Rejection
(1)	The amendment to specification filed on 10/29/2021 overcome the previous objection and, thus, the objection is hereby withdrawn.
(2)	Applicant’s claim amendment filed on 10/29/2021 has been considered.
The claim amendment overcome the previous rejection under 35 U.S.C. 112(b) to claims 3-5 and 9-10 because these claims are cancelled.  Therefore, the rejection is hereby withdrawn.
The claim amendment overcome the previous rejection under 35 U.S.C. 102 to claims 1-2 and 6-8 as being anticipated by KOBAYASHI et al. and to claims 1-2 as being anticipated by FOORD et al.  Therefore, the rejections are hereby withdrawn.


New Grounds of Claim Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-8 and 16-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
(1)	Claim 1 recites “the silicon fine particles…..are blended in a medicine of the solid formulation….a food of the solid formulation….or a feed of the solid formulation”, OR said “a medicine”, “a food”, or “a feed” are referring to “an ingredient”  that is present, in addition to the silicon fine particles or the aggregates, in the solid formulation as the preceding part of claim 1 only recites that the present solid formulation comprising “silicon fine particles….or aggregates of the silicon fine particles”.
Claim 17 recites “the silicon fine particles…..are blended in a medicine of the solid formulation….a fertilizer of the solid formulation….or a composite of the solid formulation”, which is indefinite for the same reason as the rejected claim 1 set forth above.
(2)	Claims 1 and 17 recite a phrase “wherein the silicon fine particles or the aggregates…..having surfaces capable of getting direct contact with water of a medium comprising the water while retaining hydrophilicity on the surfaces”, which is indefinite because it is unclear if said “water of a medium comprising the water” is a claimed feature or it is part of the recitation that describes the surface property of the silicon fine particles and is not a component/ingredient of the solid formulation.  As such, it is unclear whether the solid formulation comprises or not comprises “a medium comprising water”.
(3)	Claims 6 and 19 recite a phrase “the medium getting contact with the silicon fine particles or the aggregates”, which lacks sufficient antecedent basis because the preceding claims 1 and 17 do not positively identify said “medium” is a claimed feature present in the solid formulation with the silicon fine particles.
If Applicants intend to add said “medium” as a “further” component in claims 6 and 19, the term “further” is required for claim clarity purpose.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over SLOOVERE et al. (U.S. PG-Pub. No. 2004/0067247 A1) in view of EROGBOGBO et al. (Nano Lett. 2013, 13, 451-456) and as evidenced by the attached Table: Bases - pH Values (obtained online via www.engineeringtoolbox.com).

Applicants Claim
Applicants claim a compound comprising silicone fine particles having a capability of generating hydrogen, wherein the silicon fine particles are blended in medicine for an animal or a plant, wherein the compound further comprises a pH adjusting agent that make a medium have a pH value of 5 or more.

Determination of the scope and content of the prior art
(MPEP 2141.01)
For claims 1 and 17, SLOOVERE teaches a composition comprises at least one silicon containing nanoparticles, as active agent, having a particle size of less than 100 nm, most preferably between 5 nm to 40 nm (see: [0014]; [0021]; & [0035], line 1-4).  As such, the “active silicon nanoparticles” reads on the “silicon fine particles” as claimed.
SLOOVERE teaches the composition can be in the form of powder, granules, pellets and food additives (see: [0046] & [0049]), which reads on the “solid formulation containing the silicon fine particles” as recited in claims 1 and 17.
SLOOVERE teaches that the composition comprises the silicon-containing nanoparticles show activity against various aracides, insects, parasites and pests, i.e. mites and ticks, which are harmful to animals and plants (see: [0068]; & [0071-0130]).
SLOOVERE teaches that the composition can be used on animals to be treated, i.e. for application for repelling birds, or treating horses and cows, or as food or feed for claim 1.
SLOOVERE teaches that the composition also can be used for treating soils for plants (see: [0130] & [0171 & 0174]), i.e. the composition can be provided in a support, wherein the support can be soils (see: [0185]).  As such, it reads on “blended with a composite for a plant” as recited in claim 17.
SLOOVERE teaches that the silicon-containing particles can be particles only provided with a silicon containing “hydrophilic” coating (see: [0023]).  As such, the surface of the silicon-containing particles taught by SLOOVERE, can be hydrophilic as recited in claims 1 and 17.
SLOOVERE also teaches that the composition can be used for making various coatings on various substrates, i.e. the coating can be for rendering a face of a substrate hydrophilic, which can be removed by water when it contacted with water  (see: [0131-0133]).  As such, the “silicon-containing nanoparticles having a hydrophilic coating” taught by SLOOVERE would be capable of getting direct contact with water while retaining hydrophilicity on the surfaces” in the similar manner as recited in claims 1 and 17.
For claims 16 and 18, SLOOVERE teaches that the water that can be used to remove the composition, and this suggests that the water is ex-vivo water.

ned, it reackageinga barrier" against contamination from moisture prior to packageingAscertainment of the difference between the prior art and the claims
(MPEP 2141.02)
SLOOVERE teaches the similar silicon nanoparticles of claims 1 and 17, which can be used for applications on animals and plants, as discussed supra.
claims 1 and 17.   SLOOVERE also does not teach the inclusion of a pH adjusting agent recited in claims 6-7 and 19.  The deficiencies are taught by the other reference EROGBOGBO et al.
EROGBOGBO teaches that any silicon nanoparticles, i.e. silicon particles having diameter of about 10 nm, when reacts or contacts with water under basic condition generate hydrogen much faster than bulk silicon (see page 451: ABSTRACT & Introduction).  As such, it reads on the similar “silicon fine particles having capability of generating hydrogen” as recited in instant claims 1 and 17.
EROGBOGBO also teaches that ultrasmall silicon nanoparticles, i.e. in the form of nanocrystals, have high surface area per volume and is stable and easy to transport (see: page 451 and ABSTRACT).
EROGBOGBO teaches that the silicon nanoparticles obtained have crystallite diameter (unetched) ~ 10 nm (see: page 453, right column, line 17-20), and said crystallite diameter is within the crystallite diameter (i.e. from 1 nm to 100 nm) of he present silicon fine particles as recited in instant claim 2.
EROGBOGBO teaches an aqueous solution of sodium hydroxide or potassium hydroxide were prepared and combined with the silicon nanoparticles, and the resulted mixture generated hydrogen (see: Supporting Information for Method & Materials, page 7). 
As such, the “aqueous solution” taught by EROGBOGBO reads on the “medium contacts with the silicon fine particles and is a liquid form” as recited in instant claims 6, 8 and 19; and the “sodium hydroxide or potassium hydroxide” reads on the “additional claims 6 and 7.
With respect to the recitation of claim 6, wherein the “additional pH adjusting agent makes a medium to have a pH value of 5 or more”, although EROGBOGBO does not explicitly mention the aqueous solution of sodium hydroxide or potassium hydroxide has a pH more than 5, it is well-known in the chemical field that sodium hydroxide or potassium hydroxide in aqueous solution (e.g. 0.01N or 0.1N) typically has a pH value of 12.0 or 13.0 respectively, as evidenced by the attached pH values Table (Title: Bases - pH Values obtained online via www.engineeringtoolbox.com).  As such, EROGBOGBO’s teaching also meet the pH of the medium as claimed.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to utilize the silicon nanosize particles (i.e. those having nanoparticles diameter of about 10 nm and can generate hydrogen as taught by EROGBOGBO) to produce products, i.e. as a medicine or a feed for use in animals or plants as suggested by SLOOVERE, because EROGBOGBO teaches that ultrasmall silicon nanoparticles, i.e. in the form of nanocrystals, have high surface area per volume and is stable and easy to transport, and in addition, SLOOVERE teaches that the composition comprises the nanosize silicon-containing particles showed good control activity against various aracides, insects, parasites and pests, i.e. mites and ticks, that are harmful to animals and plants.  Therefore, one ordinary skill in the art would have recognized that the ultrasmall or nanosize silicon particles capable of generating 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicants’ arguments filed on 10/29/2021 have been considered but are not persuasive.
Applicants argued that the reference neither SLOOVERE nor EROGBOGBO teach or suggest “wherein the silicon fine particles or the aggregates have surfaces capable of getting direct contact with water of a medium comprising the water while retaining hydrophilicity on the surfaces” as recited in claims 1 and 17 (see Remarks: page 9-10).
The argument is not persuasive.  Upon further review the reference SLOOVERE, it is noticed that SLOOVERE teaches the silicon-containing particles can be particles only provided with a silicon containing “hydrophilic” coating (see: [0023]).  As such, the surface of the silicon-containing particles, as taught by SLOOVERE, are hydrophilic, which is similar to the hydrophilic surfaces of the present silicon fine particles.
SLOOVERE also teaches that the composition can be used for making various coatings on various substrates, i.e. the coating can be for rendering a face of a substrate hydrophilic, which can be removed by water when it contacted with water  (see: [0131-0133]).  As such, the “silicon-containing nanoparticles having a hydrophilic coating” taught 
Therefore, the combined teachings of SLOOVERE and EROGBOGBO fairly suggested the claimed invention and their combination provides sufficient suggestion to establish a prima facie obvious to one of ordinary skill in the art at the time the invention was made.
With respect to the new claim 17, the combination of SLOOVERE and EROGBOGBO teaches and suggested all elements required by the claim 17, as discussed above.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-2, 6-8 and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,617,712 B2 in view of SLOOVERE et al. (U.S. PG-Pub. No. 2004/0067247 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a solid formulation comprising silicon fine particles having a capability of generating hydrogen, wherein the silicon fine particles are blended in medicine for an animal or a plant, and
wherein said silicon fine particles include silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less; or
wherein the formulation further comprises a pH adjusting agent that makes a medium have a pH value of 5 or more, wherein the pH adjusting agent is sodium hydrogen carbonate or wherein the medium is a liquid form comprising water.
The conflicting claims are drawn to a solid preparation comprising silicon fine particles, where the solid preparation having a capability of generating hydrogen; and
wherein the silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less; or
wherein the solid preparation further comprises a pH value adjusting agent which cause a water-containing liquid to have a pH value of more than 7.4, and wherein the pH adjusting agent is sodium hydrogen carbonate. As such, the conflicting claims read on the “medium comprising water, and have a pH values of more than 5” as claimed.
The instant and conflicting claims also differ in that the instant claims 1 and 17 recite the silicon fine particles are blended in medicine for an animal or a plant, whereas 
SLOOVERE teaches a composition comprises at least one silicon containing nanoparticles, as active agent, having a particle size of less than 100 nm, most preferably between 5 nm to 40 nm (see: [0014]; [0021]; & [0035], line 1-4).
SLOOVERE teaches that the composition comprises the silicon-containing nanoparticles show activity against various aracides, insects, parasites and pests, i.e. mites and ticks, which are harmful to animals and plants (see: [0068]; & [0071-0130]).
SLOOVERE teaches that the composition can be used on animals to be treated, i.e. for application for repelling birds, or treating horses and cows, or as food or feed for horses and cows (see: [0161-0163] & [0166-0169]).  As such, it reads on “blended with a food or a feed for animal” as recited in instant claim 1.
SLOOVERE teaches that the composition also can be used for treating soils for plants (see: [0130] & [0171 & 0174]), i.e. the composition can be provided in a support, wherein the support can be soils (see: [0185]).  As such, it reads on “blended with a composite for a plant” as recited in instant claim 17.
SLOOVERE teaches that the silicon-containing particles can be particles only provided with a silicon containing “hydrophilic” coating (see: [0023]).  As such, the surface of the silicon-containing particles taught by SLOOVERE, can be hydrophilic as recited in instant claims 1 and 17.
SLOOVERE also teaches that the composition can be used for making various coatings on various substrates, i.e. the coating can be for rendering a face of a substrate hydrophilic, which can be removed by water when it contacted with water  (see: [0131-
SLOOVERE teaches that the water that can be used to remove the composition, and this suggests that the water is ex-vivo water, which reads on the “water is ex-vivo water” as recited in instant claims 16 and 18.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with the cited reference to utilize the silicon nanosize particles and blended it in medicine, food or feed for animal and plants use because the reference SLOOVERE teaches that the composition comprises the silicon-containing nanoparticles show activity against various aracides, insects, parasites and pests, i.e. mites and ticks, which are harmful to animals and plants, as such, the composition is useful for treating animals, i.e. application for repelling birds, or treating horses and cows, or as food or feed for horses and cows.  SLOOVERE also suggests that the composition can also be used for treating soils for plants, i.e. the composition can be provided in a support.
It would have been obvious to a person of ordinary skilled in the art that the pH values of “5 or more” of the medium, as presently claimed, overlaps with the pH value of the water-containing liquid in the range of “7.4 or more” as recited in the conflicting claims.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-5 of U.S. Patent No. 10,617,712 B2, in combination with SLOOVERE, and the claims 1-2, 6-8 and 16-19 in the instant application are obvious variants and are not patentability distinct.


(2)	Claims 1-2, 6-8 and 16-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-10 and 14 of U.S. Patent No. 11,103,527 B2 in view of SLOOVERE et al. (U.S. PG-Pub. No. 2004/0067247 A1) and EROGBOGBO et al. (Nano Lett. 2013, 13, 451-456), and as evidenced by the attached Table: Bases - pH Values (obtained online via www.engineeringtoolbox.com).
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a solid formulation comprising silicon fine particles having a capability of generating hydrogen, wherein the silicon fine particles have surfaces capable of getting direct contact with water of a medium comprising the water while retaining hydrophilicity on the surfaces, and wherein the silicon fine particles are blended in a medicine, a food or a feed of the solid formulation for an animal or pet, or are blended in a composite of the solid formulation for a plant;
wherein said silicon fine particles include silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less; or
wherein the formulation further comprises a pH adjusting agent (e.g. sodium hydroxide or potassium hydroxide) that makes a medium have a pH value of 5 or more and wherein the medium is a liquid form.
The conflicting claims are drawn to a drug comprising a silicon fine particle having a hydrogen-generating ability; and

wherein the drug further comprises a pH value adjusting agent that sets a pH value of a water-containing liquid to more than 7 and less than 9.  As such, the conflicting claims read on the “medium comprising water, and have a pH values of more than 5” as claimed.
The instant and conflicting claims differ in that: (i) the instant claims 1 and 17 recite the silicon fine particles are blended in medicine for an animal or a plant, whereas the conflicting claims do not include such recitation, and (ii) the instant claims recite the pH adjusting agent can be sodium hydroxide or potassium hydroxide, whereas the conflicting claims do not disclose the species of their pH adjusting agent.  The deficiencies are taught by SLOOVERE and EROGBOGBO.
SLOOVERE teaches a composition comprises at least one silicon containing nanoparticles, as active agent, having a particle size of less than 100 nm, most preferably between 5 nm to 40 nm (see: [0014]; [0021]; & [0035], line 1-4).  As such, the “active silicon nanoparticles” reads on the “silicon fine particles” as claimed.
SLOOVERE teaches the composition can be in the form of powder, granules, pellets and food additives (see: [0046] & [0049]), which reads on the “solid formulation containing the silicon fine particles” as recited in claims 1 and 17.
SLOOVERE teaches that the composition comprises the silicon-containing nanoparticles show activity against various aracides, insects, parasites and pests, i.e. mites and ticks, which are harmful to animals and plants (see: [0068]; & [0071-0130]).
SLOOVERE teaches that the composition can be used on animals to be treated, i.e. for application for repelling birds, or treating horses and cows, or as food or feed for 
SLOOVERE teaches that the composition also can be used for treating soils for plants (see: [0130] & [0171 & 0174]), i.e. the composition can be provided in a support, wherein the support can be soils (see: [0185]).  As such, it reads on “blended with a composite for a plant” as recited in claim 17.
SLOOVERE teaches that the silicon-containing particles can be particles only provided with a silicon containing “hydrophilic” coating (see: [0023]).  As such, the surface of the silicon-containing particles taught by SLOOVERE, can be hydrophilic as recited in claims 1 and 17.
SLOOVERE also teaches that the composition can be used for making various coatings on various substrates, i.e. the coating can be for rendering a face of a substrate hydrophilic, which can be removed by water when it contacted with water  (see: [0131-0133]).  As such, the “silicon-containing nanoparticles having a hydrophilic coating” taught by SLOOVERE would be capable of getting direct contact with water while retaining hydrophilicity on the surfaces” in the similar manner as recited in claims 1 and 17.
SLOOVERE teaches that the water that can be used to remove the composition, and this suggests that the water is ex-vivo water, which reads on the “water is ex-vivo water” as recited in instant claims 16 and 18.
EROGBOGBO teaches that any silicon nanoparticles, i.e. silicon particles having diameter of about 10 nm, when reacts or contacts with water under basic condition generate hydrogen much faster than bulk silicon (see page 451: ABSTRACT & 
EROGBOGBO also teaches that ultrasmall silicon nanoparticles, i.e. in the form of nanocrystals, have high surface area per volume and is stable and easy to transport (see: page 451 and ABSTRACT).
EROGBOGBO teaches that the silicon nanoparticles obtained have crystallite diameter (unetched) ~ 10 nm (see: page 453, right column, line 17-20), and said crystallite diameter is within the crystallite diameter (i.e. from 1 nm to 100 nm) of he present silicon fine particles as recited in instant claim 2.
EROGBOGBO teaches an aqueous solution of sodium hydroxide or potassium hydroxide were prepared and combined with the silicon nanoparticles, and the resulted mixture generated hydrogen (see: Supporting Information for Method & Materials, page 7). 
As such, the “aqueous solution” taught by EROGBOGBO reads on the “medium contacts with the silicon fine particles and is a liquid form” as recited in instant claims 6, 8 and 19; and the “sodium hydroxide or potassium hydroxide” reads on the “additional pH adjusting agent, which is sodium hydroxide and/or potassium hydroxide” as recited in instant claims 6 and 7.
With respect to the recitation of claim 6, wherein the “additional pH adjusting agent makes a medium to have a pH value of 5 or more”, although EROGBOGBO does not explicitly mention the aqueous solution of sodium hydroxide or potassium hydroxide has a pH more than 5, it is well-known in the chemical field that sodium hydroxide or potassium hydroxide in aqueous solution (e.g. 0.01N or 0.1N) typically has a pH value of 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with the cited references to utilize the silicon nanosize particles (i.e. those having nanoparticles diameter of about 10 nm and can generate hydrogen as taught by EROGBOGBO) to produce products, i.e. as a medicine or a feed for use in animals or plants as suggested by SLOOVERE, because the reference EROGBOGBO teaches that ultrasmall silicon nanoparticles, i.e. in the form of nanocrystals, have high surface area per volume and is stable and easy to transport, and in addition, the reference SLOOVERE teaches that the composition comprises the nanosize silicon-containing particles showed good control activity against various aracides, insects, parasites and pests, i.e. mites and ticks, that are harmful to animals and plants.  Therefore, one ordinary skill in the art would have recognized that the ultrasmall or nanosize silicon particles capable of generating hydrogen not only are useful materials for energy industry, but are also useful materials for controlling and combating various aracides, insects, parasites and pests that are harmful to animals and plants.
It would have been obvious to a person of ordinary skilled in the art that the pH values of 5 or more, as presently claimed, overlaps with the pH value of “more than 7 and less than 9” as recited in the conflicting claim.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-6, 8-10 and 14 of U.S. Patent No. 11,103,527 B2, in combination with SLOOVERE and EROGBOGBO, and the 


(3)	Claims 1-2, 6-8 and 16-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14, 16 and 25 of co-pending U.S. Patent Application No. 14/916,650 in view of SLOOVERE et al. (U.S. PG-Pub. No. 2004/0067247 A1) and EROGBOGBO et al. (Nano Lett. 2013, 13, 451-456), and as evidenced by the attached Table: Bases - pH Values (obtained online via www.engineeringtoolbox.com).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a solid formulation comprising silicon fine particles having a capability of generating hydrogen, wherein the silicon fine particles have surfaces capable of getting direct contact with water of a medium comprising the water while retaining hydrophilicity on the surfaces, and wherein the silicon fine particles are blended in a medicine, a food or a feed of the solid formulation for an animal or pet, or are blended in a composite of the solid formulation for a plant;
wherein said silicon fine particles include silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less; or
wherein the formulation further comprises a pH adjusting agent (e.g. sodium hydroxide or potassium hydroxide) that makes a medium have a pH value of 5 or more and wherein the medium is a liquid form.
conflicting claims are drawn to a silicon fine particle for hydrogen production and have a hydrophilizeed surface, wherein the silicon fine particles are crystalline have a crystallite diameter of “50 nm, or 5 nm or less”, and this diameter range reads on the claimed silicon fine particles have a dimeter of “1 nm or more and 100 nm or less” as claimed.
The instant and conflicting claims differ in that: (i) the instant claims 1 and 17 recite the silicon fine particles are blended in medicine for an animal or a plant, whereas the conflicting claims do not include such recitation, and (ii) the instant claims recite the formulation further comprises a pH adjusting agent (e.g. sodium hydroxide or potassium hydroxide) that makes a medium, which comprises water, have a pH value of 5 or more and wherein the medium is a liquid form.  Whereas the conflicting claims do not recite such limitation.  But the deficiencies are taught by SLOOVERE and EROGBOGBO.
SLOOVERE teaches a composition comprises at least one silicon containing nanoparticles, as active agent, having a particle size of less than 100 nm, most preferably between 5 nm to 40 nm (see: [0014]; [0021]; & [0035], line 1-4).  As such, the “active silicon nanoparticles” reads on the “silicon fine particles” as claimed.
SLOOVERE teaches the composition can be in the form of powder, granules, pellets and food additives (see: [0046] & [0049]), which reads on the “solid formulation containing the silicon fine particles” as recited in claims 1 and 17.
SLOOVERE teaches that the composition comprises the silicon-containing nanoparticles show activity against various aracides, insects, parasites and pests, i.e. mites and ticks, which are harmful to animals and plants (see: [0068]; & [0071-0130]).

SLOOVERE teaches that the composition also can be used for treating soils for plants (see: [0130] & [0171 & 0174]), i.e. the composition can be provided in a support, wherein the support can be soils (see: [0185]).  As such, it reads on “blended with a composite for a plant” as recited in claim 17.
SLOOVERE teaches that the silicon-containing particles can be particles only provided with a silicon containing “hydrophilic” coating (see: [0023]).  As such, the surface of the silicon-containing particles taught by SLOOVERE, can be hydrophilic as recited in claims 1 and 17.
SLOOVERE also teaches that the composition can be used for making various coatings on various substrates, i.e. the coating can be for rendering a face of a substrate hydrophilic, which can be removed by water when it contacted with water  (see: [0131-0133]).  As such, the “silicon-containing nanoparticles having a hydrophilic coating” taught by SLOOVERE would be capable of getting direct contact with water while retaining hydrophilicity on the surfaces” in the similar manner as recited in claims 1 and 17.
SLOOVERE teaches that the water that can be used to remove the composition, and this suggests that the water is ex-vivo water, which reads on the “water is ex-vivo water” as recited in instant claims 16 and 18.
EROGBOGBO teaches that any silicon nanoparticles, i.e. silicon particles having diameter of about 10 nm, when reacts or contacts with water under basic condition 
EROGBOGBO also teaches that ultrasmall silicon nanoparticles, i.e. in the form of nanocrystals, have high surface area per volume and is stable and easy to transport (see: page 451 and ABSTRACT).
EROGBOGBO teaches that the silicon nanoparticles obtained have crystallite diameter (unetched) ~ 10 nm (see: page 453, right column, line 17-20), and said crystallite diameter is within the crystallite diameter (i.e. from 1 nm to 100 nm) of he present silicon fine particles as recited in instant claim 2.
EROGBOGBO teaches an aqueous solution of sodium hydroxide or potassium hydroxide were prepared and combined with the silicon nanoparticles, and the resulted mixture generated hydrogen (see: Supporting Information for Method & Materials, page 7). 
As such, the “aqueous solution” taught by EROGBOGBO reads on the “medium contacts with the silicon fine particles and is a liquid form” as recited in instant claims 6, 8 and 19; and the “sodium hydroxide or potassium hydroxide” reads on the “additional pH adjusting agent, which is sodium hydroxide and/or potassium hydroxide” as recited in instant claims 6 and 7.
With respect to the recitation of claim 6, wherein the “additional pH adjusting agent makes a medium to have a pH value of 5 or more”, although EROGBOGBO does not explicitly mention the aqueous solution of sodium hydroxide or potassium hydroxide has a pH more than 5, it is well-known in the chemical field that sodium hydroxide or 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with the cited references to utilize the silicon nanosize particles (i.e. those having nanoparticles diameter of about 10 nm and can generate hydrogen as taught by EROGBOGBO) to produce products, i.e. as a medicine or a feed for use in animals or plants as suggested by SLOOVERE, because the reference EROGBOGBO teaches that ultrasmall silicon nanoparticles, i.e. in the form of nanocrystals, have high surface area per volume and is stable and easy to transport, and in addition, and the reference SLOOVERE teaches that the composition comprises the nanosize silicon-containing particles showed good control activity against various aracides, insects, parasites and pests, i.e. mites and ticks, that are harmful to animals and plants.  Therefore, one ordinary skill in the art would have recognized that the ultrasmall or nanosize silicon particles capable of generating hydrogen not only are useful materials for energy industry, but are also useful materials for controlling and combating various aracides, insects, parasites and pests that are harmful to animals and plants.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 14, 16 and 25 of co-pending U.S. Patent Application No. 14/916,650, in combination with SLOOVERE and EROGBOGBO, and the claims 1-2, 6-8 and 16-19 in the instant application are obvious variants and are not patentability distinct.


(4)	Claims 1-2, 6-8 and 16-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6 and 16-18 of co-pending U.S. Patent Application No. 16/327,794, in view of SLOOVERE et al. (U.S. PG-Pub. No. 2004/0067247 A1) and EROGBOGBO et al. (Nano Lett. 2013, 13, 451-456) and as evidenced by the attached Table: Bases - pH Values (obtained online via www.engineeringtoolbox.com).
Although the conflicting claims are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a solid formulation comprising silicon fine particles having a capability of generating hydrogen, wherein the silicon fine particles have surfaces capable of getting direct contact with water of a medium comprising the water while retaining hydrophilicity on the surfaces, and wherein the silicon fine particles are blended in a medicine, a food or a feed of the solid formulation for an animal or pet, or are blended in a composite of the solid formulation for a plant;
wherein said silicon fine particles include silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less; or
wherein the formulation further comprises a pH adjusting agent (e.g. sodium hydroxide or potassium hydroxide) that makes a medium have a pH value of 5 or more and wherein the medium is a liquid form.
The conflicting claims are drawn to a hydrogen supply material comprising silicon fine particles capable of generating hydrogen, which is comprised in a solid formulation; and a medium that gets contact with the silicon fine particles and has a pH more than 7.4, 
The conflicting claim 6 recites a therapeutic material comprising the hydrogen apply material comprised of silicon fine particles, which reads on the “silicon fine particles is blended or comprised in a medicine” as claimed.
The instant and conflicting claims differ in that: (i) the instant claim 17 recites the silicon fine particles are blended in composite for a plant, and (ii) the instant claims recite the silicon fine particles having a crystallite diameter of 1 nm or more and 100 nm or less.  Whereas the conflicting claims do not recite such limitation.  The deficiencies are taught by SLOOVERE and EROGBOGBO.
SLOOVERE teaches a composition comprises at least one silicon containing nanoparticles, as active agent, having a particle size of less than 100 nm, most preferably between 5 nm to 40 nm (see: [0014]; [0021]; & [0035], line 1-4).  As such, the “active silicon nanoparticles” reads on the “silicon fine particles” as claimed.
SLOOVERE teaches the composition can be in the form of powder, granules, pellets and food additives (see: [0046] & [0049]), which reads on the “solid formulation containing the silicon fine particles” as recited in claims 1 and 17.
SLOOVERE teaches that the composition comprises the silicon-containing nanoparticles show activity against various aracides, insects, parasites and pests, i.e. mites and ticks, which are harmful to animals and plants (see: [0068]; & [0071-0130]).
SLOOVERE teaches that the composition can be used on animals to be treated, i.e. for application for repelling birds, or treating horses and cows, or as food or feed for 
SLOOVERE teaches that the composition also can be used for treating soils for plants (see: [0130] & [0171 & 0174]), i.e. the composition can be provided in a support, wherein the support can be soils (see: [0185]).  As such, it reads on “blended with a composite for a plant” as recited in claim 17.
SLOOVERE teaches that the silicon-containing particles can be particles only provided with a silicon containing “hydrophilic” coating (see: [0023]).  As such, the surface of the silicon-containing particles taught by SLOOVERE, can be hydrophilic as recited in claims 1 and 17.
SLOOVERE also teaches that the composition can be used for making various coatings on various substrates, i.e. the coating can be for rendering a face of a substrate hydrophilic, which can be removed by water when it contacted with water  (see: [0131-0133]).  As such, the “silicon-containing nanoparticles having a hydrophilic coating” taught by SLOOVERE would be capable of getting direct contact with water while retaining hydrophilicity on the surfaces” in the similar manner as recited in claims 1 and 17.
SLOOVERE teaches that the water that can be used to remove the composition, and this suggests that the water is ex-vivo water, which reads on the “water is ex-vivo water” as recited in instant claims 16 and 18.
EROGBOGBO teaches that any silicon nanoparticles, i.e. silicon particles having diameter of about 10 nm, when reacts or contacts with water under basic condition generate hydrogen much faster than bulk silicon (see page 451: ABSTRACT & 
EROGBOGBO also teaches that ultrasmall silicon nanoparticles, i.e. in the form of nanocrystals, have high surface area per volume and is stable and easy to transport (see: page 451 and ABSTRACT).
EROGBOGBO teaches that the silicon nanoparticles obtained have crystallite diameter (unetched) ~ 10 nm (see: page 453, right column, line 17-20), and said crystallite diameter is within the crystallite diameter (i.e. from 1 nm to 100 nm) of he present silicon fine particles as recited in instant claim 2.
EROGBOGBO teaches an aqueous solution of sodium hydroxide or potassium hydroxide were prepared and combined with the silicon nanoparticles, and the resulted mixture generated hydrogen (see: Supporting Information for Method & Materials, page 7). 
As such, the “aqueous solution” taught by EROGBOGBO reads on the “medium contacts with the silicon fine particles and is a liquid form” as recited in instant claims 6, 8 and 19; and the “sodium hydroxide or potassium hydroxide” reads on the “additional pH adjusting agent, which is sodium hydroxide and/or potassium hydroxide” as recited in instant claims 6 and 7.
With respect to the recitation of claim 6, wherein the “additional pH adjusting agent makes a medium to have a pH value of 5 or more”, although EROGBOGBO does not explicitly mention the aqueous solution of sodium hydroxide or potassium hydroxide has a pH more than 5, it is well-known in the chemical field that sodium hydroxide or potassium hydroxide in aqueous solution (e.g. 0.01N or 0.1N) typically has a pH value of 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the conflicting claims with the cited references to utilize the silicon nanosize particles (i.e. those having nanoparticles diameter of about 10 nm and can generate hydrogen as taught by EROGBOGBO) to produce products, i.e. as a medicine or a feed for use in animals or plants as suggested by SLOOVERE, because the reference EROGBOGBO teaches that ultrasmall silicon nanoparticles, i.e. in the form of nanocrystals, have high surface area per volume and is stable and easy to transport, and in addition, and the reference SLOOVERE teaches that the composition comprises the nanosize silicon-containing particles showed good control activity against various aracides, insects, parasites and pests, i.e. mites and ticks, that are harmful to animals and plants.  Therefore, one ordinary skill in the art would have recognized that the ultrasmall or nanosize silicon particles capable of generating hydrogen not only are useful materials for energy industry, but are also useful materials for controlling and combating various aracides, insects, parasites and pests that are harmful to animals and plants.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-3, 6 and 16-18 of co-pending U.S. Patent Application No. 16/327,794, in combination with SLOOVERE and EROGBOGBO, and the claims 1-2, 6-8 and 16-19 in the instant application are obvious variants and are not patentability distinct.


Response to Double Patenting Arguments
Applicants Remarks filed on 10/29/2021 have been considered. Applicants requested that the provisional non-statutory double patenting rejections be held in abeyance and reconsidered after the substantive rejections are resolved (see Remarks: page 10). Therefore, the non-statutory double patenting rejections are maintained.


Conclusion
No claims are allowed. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616